DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “resilient material” renders the claims indefinite. It is not clear what specific level of resilience, or the method of resilience testing, is required for a material to be considered resilient. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 7,365,033 to Murphy or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 7,365,033 to Murphy in view of USPAP 2011/0070791 to Kulkarni and/or USPAP 2009/0056029 to Hall.
Claim 1, Murphy discloses a flame retardant support article comprising: a support article comprising a resilient material; and a flame retardant knit fabric at least partially surrounding the support article, wherein the flame retardant knit fabric comprises a plurality of yarns, wherein the yarns comprise flame retardant rayon fibers and polyester fibers, wherein the plurality of yarns comprises at least about 70% by weight flame retardant rayon fibers (see entire document including column 5, line 45 through column 6, line 42, column 10, line 20 through column 15, line 52). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents and percentages.
Claim 2, the amount of flame retardant rayon fibers and polyester fibers is at least about 95% by weight of the flame retardant knit fabric (column 12, line 7 through column 13, line 3).
Claim 3, the amount of flame retardant rayon fibers and polyester fibers is at least about 98% by weight of the flame retardant knit fabric (column 12, line 7 through column 13, line 3).
Claim 4, the flame retardant knit fabric comprises less than about 3% of fiberglass fibers (column 12, line 7 through column 13, line 3).
Claim 5, the flame retardant knit fabric comprises less than about 1% of fiberglass fibers (column 12, line 7 through column 13, line 3).
Claim 6, the flame retardant knit fabric comprises less than about 0.1% of fiberglass fibers (column 12, line 7 through column 13, line 3).
Claim 7, the flame retardant knit fabric comprises less than about 3% of modacrylic fibers (column 12, line 7 through column 13, line 3).
Claim 8, the flame retardant knit fabric comprises less than about 0.1% of modacrylic fibers (column 12, line 7 through column 13, line 3).
Claim 9, the flame retardant knit fabric comprises less than about 0.1% of fibers having a topical flame retardant treatment (column 14, lines 4-28).
Claim 10, the flame retardant knit fabric is a circular knit (Example 1).
Claim 11, the flame retardant knit fabric is a rib knit fabric (Example 1).
Claim 12, Murphy does not appear to specifically mention the flame retardant knit fabric being a jersey knit fabric but Hall discloses that it is known in the art to construct knit mattress covers with any suitable knit construction including rib knits and jersey knits (see entire document including [0030]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the knit fabric of Murphy with any suitable knit construction, such as the claimed jersey knit, because it is within the general skill of a worker in the art to select a known knit construction on the basis of its suitability and desired characteristics. 
Claim 13, Murphy does not appear to specifically mention the yarns being open end spun but Kulkarni discloses that it is known in the art to construct knit mattress covers with any suitable yarn construction including ring spun or open end spun (see entire document including [0082]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the yarns of Murphy with any suitable yarn construction, such as the claimed open end spun, because it is within the general skill of a worker in the art to select a known yarn construction on the basis of its suitability and desired characteristics.
Claim 14, the yarns have a flame retardant rayon fiber to polyester fiber ratio of about 2:1 to 5:1 (column 12, line 7 through column 13, line 3).
Claim 15, the flame retardant knit fabric has a weight of between about 3 and 15 ounces per square yard (column 13, lines 26-67).
Claim 16, Murphy does not appear to specifically mention at least a portion of the yarns being double inserted in the flame retardant knit fabric but both Hall and Kulkarni disclose that it is known in the art to use plied yarns (yarns formed by twisting together two or more singles yarns in one operation) to construct mattress covers (see at least [0029] of Hall and [0083] of Kulkarni). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the knit fabric from any suitable yarn material, such as a plied yarn, because it is within the general skill of a worker in the art to select a known knit construction on the basis of its suitability and desired characteristics. The examiner additionally takes official notice that it is well-known in the mattress fabric art to double insert yarns.
Claim 17, the flame retardant knit fabric fully encapsulates the support article (column 14, lines 29-56).
Claim 18, the support article is a mattress (column 14, lines 29-56).
Claim 19, the support article comprising a resilient material is selected from the group consisting of a cushion, pillow, office panel, and seat (column 6, lines 14-42).
Claim 20, considering that the applied prior art teaches a substantially identical support article in terms of structure and materials, the support article inherently passes the 16 CFR 1633 Federal Open Flame Standard. Plus, Murphy discloses that the article is to pass flame standards (column 15, lines 22-52) therefore it would have been obvious to one having ordinary skill in the art to construct the support article to pass the claimed standard based on the intended use and the desired/required flame resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789